Herbert, J.,
concurring. I concur in the opinion of the court in order to emphasize the importance of Pointer v. Texas (April 5,1965), 85 S. Ct. 1065, which makes available to accused persons in state courts the fundamental rights provided by the Sixth Amendment to the Constitution of the United States.
It reads as follows:
“In all criminal prosecutions, the accused shall enjoy the right * * * to be confronted with the witnesses against him * * # and to have the assistance of counsel for his defense.”
It appears that the accused in the cases at bar were denied this fundamental right of confrontment now made obligatory on the states.
The appellants, however, did not assign or specify this denial as error before the Court of Appeals on November 12, 1964, when they sought leave to appeal, obviously because Pointer v. Texas, supra, had not yet been decided.
This claim of a substantial federal right should be heard and, as a matter of federal law, must be heard. See Henry v. Mississippi, 13 L. Ed. 2d 408, 415.
Orderly, as well as fair, procedure requires that the Court of Appeals be afforded the opportunity to reconsider its judgments in the light of Pointer v. Texas.
It appears further that these appeals are dismissed by this court, in order that appellants may apply again to the Court *15of Appeals for leave to appeal and to present a substantial federal claim.
An appellate court in Ohio has discretion to consider and decide errors not assigned or specified. State v. Schaeffer (1917), 96 Ohio St. 215, 218, 219; Section 2505.21 of the Revised Code. I do not believe that the per curiam opinion should be read as casting any doubt on the vitality of Schaeffer or the validity of the statute.
In further proceedings in these causes, the right of the accused of assistance of counsel set out in the Sixth Amendment should be recognized as well as the intent of the General Assembly as expressed in amendments to Sections 2941.50 and 2941.51, Revised Code (H. B. No. 362, filed in the office of the Secretary of State on August 12, 1965).
For further reference to the federal rights of indigent prisoners see Douglas et al. v. California (March 18, 1963), 372 U. S. 353; Griffin v. Illinois (1956), 351 U. S. 12; Draper v. Washington (March 18, 1963), 372 U. S. 487.
SchNeidee, J., concurs in the foregoing concurring opinion.